Case 1:21-cv-06104-JSR Document 24 Filed 07/26/21 Page 1 of 10

TO ee 91 CV 06104

UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF NEW YORE

- BURBERRY LIMITED; GIANNI VERSACE, &.B.L.;
HERMES INTERNATIONAL; and LOUIS VUITTON

MALLETIER,
Plaintifis, CIVIL ACTION NO.
-against- D1CV
VARIOUS JOHN DOES, JANE DOES, and
XYZ COMPANIES, :
\
Defendants.

 

 

TEMPORARY RESTRAINING ORDER, SEIZURE ORDER,
SUBSTITUTE CUSTODIAN ORDER, EXPEDITED DISCOVERY
ORDER, AND ORDER TO SHOW CAUSE BRINGING ON
MOTION FOR PRELIMINARY INJUNCTION

Upon the Complaint herein and the exhibit annexed thereto, upon the moving affidavit,
declarations, and the Memorandum submitted in support of this Motion, it is hereby:

ORDERED that Defendants show cause before this Court at Courtroom _/ Y 7 [s

. S40 Few S +> AN

United States District Courthouse, To Foley-Suuase, N ew York, New York, on the 2 JG day of
‘uly , 2021 at_. 4 - 30 ~m ot as soon thereafter as counsel can be heard, why a
preliminary injunction, pursuant to Fed. R. Civ. P. 65, should not be issued enjoining
Defendants, their agents, servants, employees, officers, and all persons in active concert and
participation with them, pending the final hearing and determination of this action:

1. From using Plaintiffs’ federally registered trademarks, including but not limited to
those trademark registrations listed on Exhibit A to the Complaint (“Plaintiffs’ Federally
Registéred Trademarks”).

2. From possessing, receiving, manufacturing, distributing, advertising, promoting,

returning, offering for sale or otherwise disposing of in any manner, holding for sale or selling
Case 1:21-cv-06104-JSR Document 24 Filed 07/26/21 Page 2 of 10

any goods including, but not limited to, clothing, labels, tags, handbags, logos, decals, emblems,
signs, and other forms of markings, any packaging, wrappers, pouches, containers and
receptacles, and any catalogs, price lists, promotional materials and the like bearing a copy or
colorable imitation of Plaintiffs’ Federally Registered Trademarks;

3. From using any logo, trade name, or trademark which may be calculated to falsely
represent or which has the effect of falsely representing that the services or products of
Defendants are sponsored by, authorized by, or in any way associated with Plaintiffs;

4, From infringing Plaintiffs’ Federally Registered Trademarks,

5, From otherwise unfairly competing with Plaintiffs;

6. From falsely representing themselves as being connected with Plaintiffs or
sponsored by or associated with Plaintiffs;

7. From using any reproduction, counterfeit, copy, or colorable imitation of
Plaintiffs’ Federally Registered Trademarks in connection with the publicity, promotion, sale, or
advertising of goods sold by Defendants including, but not limited to, clothing, labels, tags,
handbags, logos, decals, emblems, signs, and other forms of markings, any packaging, wrappers,
pouches, containers and receptacles, and any catalogs, price lists, promotional materials and the
like bearing a copy or colorable imitation of Plaintiffs’ Federally Registered Trademarks;

8, From affixing, applying, annexing, or using in connection with the sale of any
goods, a false description or representation, including words or other symbols tending to falsely
describe or represent such goods as being those of Plaintiffs and from offering such goods in

commerce;
Case 1:21-cv-06104-JSR Document 24 Filed 07/26/21 Page 3 of 10

9, From using any trademark or trade name in connection with the sale of any goods
which may be calculated to falsely represent such goods as being connected with, approved by or
sponsored by Plaintiffs; and

10. From destroying, altering, disposing of, concealing, tampering with or in any
manner secreting any and all business records, invoices, correspondence, books of account,
receipts or other documentation relating or referring in any manner to the manufacture,
advertising, receiving, acquisition, importation, purchase, sale or offer for sale, or distribution of
any merchandise bearing Plaintiffs’ Federally Registered Trademarks; and it is farther

ORDERED that pending the hearing and determination of Plaintiffs’ motion for
preliminary injunction, Defendants, their agents, servants, employees, officers, and all other
persons in active concert or participation with them, be and hereby are, without prior written or
oral notice, temporarily restrained and enjoined from in any manner, either directly or indirectly,
committing any of the acts set forth above which are sought to be enjoined by Plaintiffs; and it is
further

ORDERED, that the United States Marshal for the Southern District of New York, the
City of New York, Office of the Sheriff, or a local law enforcement officer having jurisdiction
(hereinafter jointly referred to as “Federal/Local Law Enforcement”), assisted by one or more
attorneys or agents of Plaintiffs (jointly or severally referred to as “Plaintiffs’ Representatives”),
is directed to seize and sequester or impound the following in the possession, custody or control
of Defendants:

L. All merchandise bearing any copy or counterfeit of Plaintiffs’ Registered

Trademarks or any markings substantially indistinguishable therefrom,
Case 1:21-cv-06104-JSR Document 24 Filed 07/26/21 Page 4 of 10

2. Ali labels, tags, logos, emblems, signs, and other forms of markings, all
packaging, wrappers, pouches, containers and receptacles, and all advertisements, catalogs, price
lists, guarantees, promotional materials and the like bearing any copy or counterfeit of Plaintiffs’
Federally Registered Trademarks or any markings substantially indistinguishable therefrom, and
all plates, molds, dies, tooling, machinery, assembly equipment and other means of making the
same; and

3, All books and records showing:

a. Defendants’ manufacture, receipt and sale of merchandise bearing the
aforesaid trademarks either by reference to such trademarks or by style or code number or
otherwise; and,

b, Defendants’ manufacture, receipt and sale of any labels, tags,
logos, decals, emblems, signs, and other forms of matkings, any packaging, wrappers, pouches,
containers and receptacles, and any catalogs, price lists, guarantees, promotional materials and
the like bearing the aforesaid trademarks, either by reference to such trademarks or by style or
code number or otherwise;
at the following locations:

1. 1220 Broadway, Room 700, New York, NY 10001;

2. 265 West 37th Street, Room 206, New York, NY 10018; and

3. 265 West 37th Street, Floor 12a, Unmarked Room at End of Hall, New York, NY
10018

(including but not limited to any area within reasonable proximity to the locations identified.
above where there is reasonable cause to believe that counterfeits of Plaintiffs’ merchandise are
sold, offered for sale, distributed, assembled, manufactured or stored, including any vehicles in

the possession, custody, or control of Defendants); and it is further
Case 1:21-cv-06104-JSR Document 24 Filed 07/26/21 Page 5 of 10

ORDERED, that upon receipt of this Order, Federal/Local Law Enforcement is
authorized and directed to take any and all necessary actions, including but not limited to, the use
of reasonable force, and the right to enter and remain on the premises, which includes, but is not
limited to, the land, the buildings, vehicles and any structures located thereon, for the purpose of
executing fhis Order. Federal/Local Law Enforcement is further authorized and directed to arrest
from the premises any and all persons who obstruct, attempt to obstruct, or interfere or attempt to
interfere, in anyway with the execution of this Order; and it is further

ORDERED that Plaintiffs provide in advance of each and every execution of this Order
an advance deposit to Federal/Local Law Enforcement of any and all estimated fees and costs, as

determined by Federal/Local Law Enforcement; and it is further

ORDERED that Plaintiffs shall provide a person or persons capable of determining
whether or not an item is coveted by the preceding paragraphs, and Federal/Local Law
Enforcement shall follow such person or persons’ determination in the seizure; and it is further

ORDERED that Federal/ILocal Law Enforcement shall transfer possession of all such
seized merchandise and materials to Plaintiffs’ Representatives at a secure facility as substitute
custodians for the Court, upon their authorized signature on behalf of Plaintiffs on all proper
receipts, pending further order of this Court; and it is further

ORDERED that Plaintiffs’ Representatives shall promptly inspect the items seized, and if
any items are found to be genuine products, such items are to be returned to Defendants within
seven (7) business days of the date this Order is executed; and it is further

ORDERED that Defendants show cause before this Court on the date and place set forth

above, or as soon thereafter as counsel can be heard, why an order should not be entered,
Case 1:21-cv-06104-JSR Document 24 Filed 07/26/21 Page 6 of 10

pursuant to 15 U.S.C. § 1116(d)(I)(A), Fed. R. Civ. P. 65(b) and the common law of trademark,
confirming the seizure authorized herein; and it is further

ORDERED that while Plaintiffs’ counsel or its agents may photocopy and review any
books and records seized pursuant to this Order, they may not disclose any trade secrets or other
confidential information contained in such books and records to Plaintiffs or any other person
pending the hearing of Plaintiffs’ motion to confirm the seizure authorized herein; and it is
further

ORDERED that the search, seizure and sequestration ordered hereinabove may be
photographed and/or videotaped for the purpose of authenticating and assisting in the obtaining
of evidence and to prevent subsequent controversy concerning the events occurring during such
search, seizure and sequestration and/or impoundment; and it is further

ORDERED that pursuant to 15 U.S.C. § 1116(d)(1)(B) and Rules 30 and 34 of the
Federal Rules of Civil Procedure, Plaintiffs be given expedited discovery of Defendants with
respect to the manufacture, receipt and sale of merchandise, containers, handbags, sunglasses, or
other products and labels bearing Plaintiffs’ Federally Registered Trademarks including
discovery of the source thereof, the creation of such trademarks, the quantity of goods bearing
such trademarks ordered, in inventory and sold by Defendants, and other matters relevant to this
action and that such discovery shall take place no later than one (1) day prior to the show cause
hearings scheduled herein; and it is further

’ ORDERED that a bond to be posted by Plaintiffs in the amount of $ 16, OM i deemed

sufficient as security for the payment of such costs and damages as may be incurred or suffered

by any patty who is subsequently found to be wrongfully enjoined or restrained hereby, or as a
Case 1:21-cv-06104-JSR Document 24 Filed 07/26/21 Page 7 of 10

result of a wrongful seizure and/or impoundment or wrongfully attempted seizure and/or
impoundment, and it is further

ORDERED that personal service of the Summons and Complaint, of this Order, and
Plaintiffs’ Counsel’s Declaration in support of this Order may be made on Defendants by leaving
copies of the same at the locations specified above or by hand-delivering a copy of the same to
individuals at the locations specified above, and that such service shall be deemed sufficient
service; and it is further

ORDERED that Plaintiffs may redact service copies of the Summons and Complaint, of
this Order, and of Counsel’s Declaration in support of this Order to remove information
identifying any other Defendants, including but not limited to Defendants’ addresses, to prevent
premature disclosure of the locations identified in this Order and the papers filed in support of
this Order;

ORDERED that service of the documents referenced in the prior Paragraph shall be
completed, either in accordance with the prior Paragraph or the Federal Rules of Civil Procedure,
within one week of the date of this Order; and it is further

ORDERED that Defendants may seek relief prior to the hearing to show cause scheduled
above; and it is further

ORDERED that copies of the documents filed in this action in support of this Order, but
not served, be furnished to Defendants or their counsel upon request; and it is further

ORDERED that Defendants’ answering papers, if any, be personally filed with this Court
and personally served upon Plaintiffs’ counsel, Baker & Hostetler LLP, 45 Rockefeller Plaza,
New York, New York 10111, Attn: Kevin M. Wallace, Esq., on or before four days prior to the

show cause hearing scheduled herein; and it is further
Case 1:21-cv-06104-JSR Document 24 Filed 07/26/21 Page 8 of 10

ORDERED that upon each and every execution of this Order, Plaintiffs’ Representatives
shall prepare and sign, and Federal/Local Law Enforcement shall confirm and sign, an inventory
of all items seized pursuant to this order, noting, inter alia, the date and location of each seizure,
and a brief description of all items seized, and that Federal/Local Law Enforcement file a return
to this Court upon each and every execution of this Order with a copy of the pertinent above-
described inventory signed by Plaintiffs’ representatives and Federal/Local Law Enforcement;
and it is further

ORDERED that Plaintiffs, on behalf of themselves, their officers, employees, principals
and assigns (hereinafter individually and collectively known as “Plaintiffs’ Group”), hereby
release any and all claims, demands, rights, and causes of action of any kind, whether known or
unknown, atising from any and all known or unknown, foreseen or unforeseen causes, which
they may have or hereafter acquire against the United States of America, the State of New York,
and/or the City of New York whichever is involved in the execution of this Order, as well as its
agencies, agents, officers, or employees, arising from the execution of this Order to the extent
that the underlying acts or omissions were performed, precipitated, sanctioned or condoned by
Plaintiffs’ Group; and it is further

ORDERED that Federal/Local Law Enforcement is not an agent of Plaintiffs when
executing this Order, but is instead acting under the authority and at the direction of this Court.
Accordingly, Plaintiffs are not responsible for any acts performed by Federal/Local Law
Enforcement without its knowledge, direction, consent or control that exceed the scope and/or
intent of this Order; and it is further

ORDERED that, pursuant to 15 U.S.C. § 1116(d)(5\(C), any seizures authorized under

this Order shall be made within seven (7) days of the date of entry, and pursuant to Rule 65(b){2)
Case 1:21-cv-06104-JSR Document 24 Filed 07/26/21 Page 9 of 10

of the Federal Rules of Civil Procedure, all other relief authorized under this Order shall expire
within fourteen (14) days of the date of the entry, unless before that time, the Court, for good
cause, extends this period for an additional fourteen (14) days.

Defendants are hereby put on notice that failure to attend the show cause hearing
scheduled herein may result in the confirmation of the seizure authorized herein and the
immediate issuance of the preliminary injunction, which may be deemed to take effect
immediately upon the expiration or dissolution of the order herein, and shall extend during the
pendency of this suit the same injunctive relief previously granted by the order. Defendants are
hereby further notified that they may be deemed to have actual notice of the issuance and terms
of such preliminary injunction, and that any act by them in violation of any of its terms may be
considered and prosecuted as contempt of this Court.

The Court has granted the foregoing Orders without prior written or oral notice to
Defendants for the reasons set forth below:

a, The entry of any order other than a seizure order without notice will not serve to
adequately achieve the objectives underlying the Trademark Counterfeiting Act and the common
law of trademark infringement;

b. Plaintiffs have not publicized its proposed seizure;

c, Plaintiffs have given the United States Attorney for this District notice of
Plaintiffs’ application for a seizure order without notice pursuant to 15 U.S.C. § 1116(d)(2);

d. Plaintiffs are likely to succeed in showing that Defendants have used a counterfeit
mark in connection with the sale, offering for sale or distribution of goods or services;

e. Plaintiffs will incur immediate and irreparable harm if this Court declines to grant

a seizure and/or impoundment order without notice;
Case 1:21-cv-06104-JSR Document 24 Filed 07/26/21 Page 10 of 10

f The matters subject to said seizure order will be located at: 1220 Broadway,
Room 700, New York, NY 10001; 265 West 37th Street, Room 206, New York, NY 10018; and
265 West 37th Street, Floor 12a, Unmarked Room at End of Hall, New York, NY 10018;

g. The harm to Plaintiffs should this Court decline to grant Plaintiffs’ motion for a
seizure order without notice outweighs any harm which Defendants may incur in the event this
Court grants Plaintiffs’ motion for a seizure and impoundment order; and

h. Defendants, or persons acting in concert with them, would likely destroy, move,
hide or otherwise make inaccessible to the Court the matters which are subject to the proposed
seizure orders if Plaintiffs are required to proceed on notice.

Dated: July £6, 2021 Que ky

New York, New York WAITED STATES DISTRICT JUDGE

ISSUED: >: 453 pm

10
